UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA
                                             CONSENT PRELIMINARY ORDER
            - v.   -                         OF FORFEITURE/
                                             MONEY JUDGMENT
GREG MILLER,

                       Defendant.

                                      X


           WHEREAS, on or about February If, 2020,        GREG MILLER (the

"defendant"), was charged in a one-count Information, 20 Cr.               r;'-{
( Kff)   (the "Information"), with conspiracy to commit health care

fraud,   in violation of Title 18, United States Code, Section 1349

( Count One) ;

           WHEREAS,      the   Information     included       a    forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States, pursuant to Title 18, United States Code,

Section 982 and Title 28 United States Code, Section 2461(c), of

any and all property,      real and personal,    that constitutes or is

derived from proceeds traceable to the offense charged in Count

One of the Information, including but not limited to a sum of money

in United States       currency representing    the   amount      of proceeds

traceable to the commission of the offense charged in Count One of

the Information that the defendant personally obtained;

           WHEREAS,    on or about February 13,       2020,   the defendant

pled guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 982 and Title 28, United States Code, Section 2461(c), a

sum   of    money       equal        to    $3,698,010      in    United       States    currency,

representing           any     and        all    property,      real    and    personal,     that

constitutes or is derived from proceeds traceable to the offense

charged in Count One of the Information, including but not limited

to a sum of money in United States currency representing the amount

of proceeds traceable to the commission of the offense charged in

Count      One    of     the    Information            that     the    defendant       personally

obtained;

                 WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $3,698,010 in United States currency

representing           the   amount         of    proceeds      traceable      to   the   offense

charged      in    Count       One        of     the   Information      that     the    defendant

personally obtained; and

                  WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                       the proceeds traceable to the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

                 IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,                        by its attorney Geoffrey S.              Berman,
..

     United States Attorney, Assistant United States Attorney, Timothy

     V. Capozzi of counsel, and the defendant, and his counsel,                             David

     Wikstrom, Esq., that:

                 1.    As a result of the offense charged in Count One of

     the    Information,     to   which the         defendant           pled guilty,    a   money

     judgment in the amount of $3,698,010 in United States currency

     (the    "Money   Judgment"),     representing                the    amount    of   proceeds

     traceable to the offense charged in Count One of the Information

     that the defendant personally obtained, shall be entered against

     the defendant.

                 2.    Pursuant to Rule 32.2(b) (4) of the Federal Rules of

     Criminal     Procedure,        this        Consent           Preliminary       Order     of

     Forfeiture/Money Judgment            is    final      as     to     the   defendant,   GREG

     MILLER, and shall be deemed part of the sentence of the defendant,

     and shall be included in the judgment of conviction therewith.

                 3.    All    payments         on   the    outstanding         Money    Judgment

     shall be made by postal money order, bank or certified check, made

     payable, in this instance to the "United States Marshals Service",

     and delivered by mail         to the United States Attorney's Office,

     Southern    District     of    New    York,          Attn:     Money      Laundering    and

     Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

     New York, New York 10007 and shall indicate the defendant's name

     and case number.
      I'
           ..
..,

                                 4.      The United States Marshals Service is authorized to

                deposit the payments on the Money Judgment in the Assets Forfeiture

                Fund,      and    the     United      States     shall    have     clear    title     to    such

                forfeited property.

                                 5.      Pursuant to Title 21, United States Code, Section

                853 (p),    the United States              is    authorized to         seek forfeiture        of

                substitute assets of the defendant up to the uncollected amount of

                the Money Judgment.

                                 6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

                Criminal         Procedure,        the    United       States     Attorney's     Office       is

                authorized to conduct any discovery needed to identify, locate or

                dispose          of      forfeitable        property,           including      depositions,

                interrogatories,               requests    for   production       of   documents      and    the

                issuance of subpoenas.

                                 7.      The Court shall retain jurisdiction to enforce this

                Consent Preliminary Order of                     Forfeiture/Money Judgment,            and to

                amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

                of Criminal Procedure.

                                 8.      The     Clerk     of    the     Court     shall    forward        three

                certified             copies     of      this     Consent        Preliminary        Order     of

                Forfeiture/Money               Judgment    to    Assistant       United    States    Attorney

                Alexander         J.      Wilson,        Chief    of     the     Money     Laundering        and
      .,,.,   \'   '"
•'•


                        Transnational Criminal Enterprises Unit, United States Attorney's

                        Office, One St. Andrew's Plaza, New York, New York 10007.

                                   9.   The   signature   page   of   this   Consent         Preliminary

                        Order of Forfeiture/Money Judgment may be executed in one or more

                        counterparts, each of which will be deemed an original but all of

                        which together will constitute one and the same instrument.

                        AGREED AND CONSENTED TO:

                        GEOFFREY S. BERMAN
                        United States Attorney for the
                        Southern District of New York


                        By:                                                   -i-j ,cf 1-0
                                                                                    1
                              TIMOTHY V. CAPOZV                              DATE
                              Assistant United States Attorney
                              One St. Andrew's Plaza
                              New York, NY 10007
                              (212)637-2404

                        GREG MILLER


                        By:



                        By:
                              DAVID WIKSTROM, ESQ.
                                                                             i/12/w
                                                                             DATE
                              Attorney for Defendant
                              950 Third Avenue, 32nd Floor
                              New York, NY 10022

                        SO ORDERED:

                              ~    /lttA-~
                        HONORABLE
                        UNITED STATES DISTRICT JUDGE
